Exhibit 10.1
IPG PHOTONICS CORPORATION
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
As Amended and Restated Effective February 19, 2020
Article 1. Establishment, Objectives and Duration
1.1 Amendment and Restatement of Plan. IPG Photonics Corporation, a Delaware
corporation (the “Company”), hereby amends and restates the compensation plan
for Non-Employee Directors known as the “IPG Photonics Corporation Non-Employee
Director Compensation Plan” (the “Plan”).
1.2 Plan Objectives. The objectives of the Plan are to give the Company an
advantage in attracting and retaining Non-Employee Directors and to link the
interests of Non-Employee Directors to those of the Company’s stockholders.
1.3 Duration of the Plan. The Plan commenced on June 21, 2006 and will remain in
effect until the Board of Directors terminates it pursuant to Section 6.2.
Article 2. Definitions
The following defined terms have the meanings set forth below:
“Affiliate” means any person that, directly or indirectly, is in control of, is
controlled by, or is under common control with, the Company.
“Annual Retainer” means the retainer fee established by the Board in accordance
with Section 5.1 and paid to a Non-Employee Director for services performed as a
member of the Board of Directors for a 12-month period.
“Board” or “Board of Directors” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee Meeting Fee” means any fee established by the Board in accordance
with Section 5.1 and paid to a Non-Employee Director for each attendance at a
meeting of a Board committee (including telephonic meetings but excluding
execution of unanimous written consents).
“Company” means IPG Photonics Corporation, a Delaware corporation, and any
successor thereto as provided in Section 6.4.
“Director” means any individual who is a member of the Board of Directors.
“Effective Date” has the meaning ascribed to it in Section 6.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor to it.
“Installment Payment” has the meaning ascribed to it in Section 5.1.
-1-

--------------------------------------------------------------------------------



“Meeting Fee” means any fee established by the Board in accordance with Section
5.1 and paid to a Non-Employee Director for each attendance at a meeting of the
Board of Directors (including telephonic meetings but excluding execution of
unanimous written consents).
“Non-Employee Director” means a Director who, at the time in question, is not an
employee of the Company or any of its Affiliates.
“Plan” has the meaning ascribed to it in Section 1.1.
“Presiding Independent Director” means the Non-Employee Director selected by the
other Non-Employee Directors as the presiding independent Director at meetings
of the Non-Employee Directors held in accordance with applicable rules of any
securities exchange on which the Company’s securities are listed.
“Retirement” means a Director’s Separation from Service upon or after serving
eight full years as a Director.
“Separation from Service” or “Separate from Service” means ceasing to be a
Director of the Company for any reason. Notwithstanding anything to the
contrary, the determination of whether an individual has had a Separation from
Service will be made in accordance with Code Section 409A and the regulations
thereunder.
“Shares” means the shares of common stock of the Company with a par value of
$0.0001 per share.
Article 3. Administration
3.1 The Board of Directors. The Plan will be administered by the Board of
Directors. The Board of Directors will act by a majority of its members at the
time in office and eligible to vote on any particular matter, and may act either
by a vote at a meeting or in writing without a meeting.
3.2 Authority of the Board of Directors. Except as limited by law and subject to
the provisions herein, the Board of Directors has full power to: construe and
interpret the Plan and any agreement or instrument entered into under the Plan;
establish, amend or waive rules and regulations for the Plan’s administration;
and amend the terms and conditions of the Plan. Further, the Board of Directors
will make all other determinations that may be necessary or advisable for the
administration of the Plan. As permitted by law and consistent with Section 3.1,
the Board of Directors may delegate some or all of its authority under this
Plan. The Compensation Committee, under its Charter, will make recommendations
to the Board regarding this Plan.
3.3 Decisions Binding. All determinations and decisions made by the Board of
Directors pursuant to the provisions of the Plan will be final, conclusive, and
binding on all persons, including the Company, its stockholders, all Affiliates,
Non-Employee Directors and their estates and beneficiaries.
Article 4. Eligibility
-2-

--------------------------------------------------------------------------------



Each Non-Employee Director of the Board will participate in the Plan while such
person is a Non-Employee Director.
Article 5. Non-Employee Director Compensation
5.1 Cash Annual Retainer. Each Non-Employee Director will be entitled to receive
an Annual Retainer in the amount determined from time to time by the Board.
Until changed by resolution of the Board of Directors, the Annual Retainer will
be $40,000 for each Non-Employee Director, provided that the Annual Retainer for
the Presiding Independent Director will be increased by $20,000. In addition,
the Annual Retainers will be: (i) $25,000 for the chair of the Audit Committee
and $12,500 for all other members of the Audit Committee, (ii) $22,500 for the
chair of the Compensation Committee and $10,000 for all other members of the
Compensation Committee and (iii) $17,500 for the chair of the Nominating &
Corporate Governance Committee and $7,500 for all other members of the
Nominating & Corporate Governance Committee.
The Annual Retainer will be paid in monthly cash installments (the “Installment
Payments”) to the Non-Employee Director, normally payable not later than the
last business day of the month preceding the month to which the installment
applies. Each Installment Payment to a Non-Employee Director will equal the
quotient of the Non-Employee Director’s Annual Retainer divided by twelve,
prorated as necessary to account for partial months of service on the Board.
Unless changed by resolution of the Board of Directors, no Meeting Fees or
Committee Meeting Fees will be paid to Non-Employee Directors. Committee Meeting
Fees for meetings of any special committee of the Board, if any, will be
established at the time the Board establishes such committee.
5.2 Equity Grants. Each Non-Employee Director will be entitled to receive the
following equity grants, subject to the terms of the applicable award
agreements.
(a) Initial Equity Grants. As of the date of an annual stockholder meeting of
the Company at which an individual is elected by the stockholders to serve as a
Non-Employee Director or as of the date on which an individual is appointed by
the Board of Directors to serve as a Non-Employee Director, such Non-Employee
Director will receive, subject to Board approval, equity grants in accordance
with the following terms:
(i) Restricted stock units with an initial grant date fair market value of
$250,000 (calculated using the closing price of a Share on the grant date and
rounded down to the next whole Share), which will vest on the first anniversary
of the grant date, subject to the Non-Employee Director’s continued service on
the Board on the vesting date.
(ii) The grant date for equity grants described in this Section 5.2(a) will be
the date specified in the resolution passed by the Board.
-3-

--------------------------------------------------------------------------------



(b) Annual Equity Grants to Continuing Directors.
(i) Subject to (ii) below, as of the date of any annual stockholder meeting of
the Company at which such Non-Employee Director is re-elected to serve in such
position, such Non-Employee Director will receive equity grants in accordance
with the following terms (unless changed by resolution of the Board of Directors
or as otherwise specified in an award agreement):
(A) Restricted stock units with an initial grant date fair market value of
$250,000 (calculated using the closing price of a Share on the grant date and
rounded down to the next whole Share), which will vest, subject to the
Non-Employee Director’s continued service on the Board, upon the earlier to
occur of (I) the first anniversary of the grant date or (II) the date of the
next annual stockholder meeting.
(B) The grant date for equity grants described in this Section 5.2(b)(i) will be
the date of the annual meeting of stockholders at which a Non-Employee Director
is re-elected.
(ii) Newly-elected Non-Employee Directors who begin providing services to the
Board as of any annual stockholder meeting of the Company are not eligible to
receive the annual equity grants described in (i) above at such annual meeting.
Newly-elected Non-Employee Directors who are elected as of a date prior to the
date of any annual stockholder meeting of the Company will receive a portion of
the annual equity grants described in (i) above, prorated quarterly, in
accordance with the following schedule:
Number of Days between Election Date and Annual Shareholder Meeting Date
Annual Equity Grant Payable at Subsequent Annual Meeting
1 - 60 days
0%  
61 - 120 days
25%  
121 - 180 days
50%  
181 - 270 days
75%  
271 - 364 days
100%  



(c) Separation from Service; Retirement. Non-Employee Directors will forfeit any
unvested equity awards upon any Separation from Service, and any vested stock
options will be treated as provided in the applicable award agreement.
Notwithstanding the foregoing, a Non-Employee Director who terminates his or her
Board service due to Retirement will receive immediate vesting of all unvested
equity awards as of the date of such Separation from Service and any vested
stock options will remain exercisable for 90 days following the date of such
Separation from Service.
-4-

--------------------------------------------------------------------------------



Article 6. Miscellaneous
6.1 Effective Date. This amended and restated Plan is effective as of February
19, 2020 (the “Effective Date”) and will remain in effect as provided in Section
1.3 hereof.
6.2 Modification and Termination. The Board may at any time and from time to
time, alter, amend, modify, or terminate the Plan in whole or in part.
6.3 Indemnification. Each person who is or has been a member of the Board will
be indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by that
person in connection with or resulting from any claim, action, suit, or
proceeding to which that person may be a party or in which that person may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by that person in a settlement
approved by the Company, or paid by that person in satisfaction of any judgment
in any such action, suit, or proceeding against that person, provided he or she
gives the Company an opportunity, at its own expense, to handle and defend the
action, suit or proceeding before that person undertakes to handle and defend
it. The foregoing right of indemnification will not be exclusive of any other
rights of indemnification to which an individual may be entitled under the
Company’s Certificate of Incorporation or By-laws, each as may be amended from
time to time, as a matter of law, or otherwise, or any power that the Company
may have to indemnify him or her or hold him or her harmless.
6.4 Successors. All obligations of the Company under the Plan will be binding on
any successor to the Company, whether the existence of the successor is the
result of a direct or indirect purchase of all or substantially all of the
business and/or assets of the Company, or a merger, consolidation, or otherwise.
6.5 Reservation of Rights. Nothing in this Plan or in any award agreement
granted hereunder will be construed to limit in any way the Board’s right to
remove a Non-Employee Director from the Board.
6.6 Compensation Recovery Policy. Notwithstanding any provision in the Plan to
the contrary, the payments, benefits, and equity grants described in this Plan
will be subject to any Compensation Recovery Policy established by the Company,
as may be amended from time to time.
Article 7. Legal Construction
7.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.
7.2 Severability. If any provision of the Plan is held illegal or invalid for
any reason, the illegality or invalidity will not affect the remaining parts of
the Plan, and the Plan will be construed and enforced as if the illegal or
invalid provision had not been included.
-5-

--------------------------------------------------------------------------------



7.3 Requirements of Law. The issuance of payments under the Plan will be subject
to all applicable laws, rules, and regulations, and to any approvals required by
any governmental agencies or national securities exchanges.
7.4 Securities Law and Tax Law Compliance.
(a) Insider Trading. To the extent any provision of the Plan or action by the
Board would subject any Non-Employee Director to liability under Section 16(b)
of the Exchange Act, it will be deemed null and void, to the extent permitted by
law and deemed advisable by the Board.
(b) Section 409A. This Plan is intended to be exempt from or to comply with Code
Section 409A and the regulations thereunder, and will be administered and
interpreted in accordance with such intent. If the Company determines that any
provision of the Plan is or might be inconsistent with the requirements of Code
Section 409A, it will attempt in good faith to make such changes to the Plan as
may be necessary or appropriate to avoiding a Non-Employee Director’s becoming
subject to adverse tax consequences under Code Section 409A. No provision of the
Plan will be interpreted to transfer any liability for a failure to comply with
Code Section 409A from a Non-Employee Director or any other individual to the
Company.
7.5 Governing Law. The Plan will be construed in accordance with and governed by
the laws of the Commonwealth of Massachusetts, determined without regard to its
conflict of law rules. The jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), this Plan
will be exclusively in the Superior Court of the Commonwealth of Massachusetts
and the United States District Court for the District of Massachusetts,
Worcester Division.


-6-